Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (U.S. PG Pub. No. 2016/0051228) in view of Nagai (WO 2016/088699 A1).
In paragraphs 12-16 Nakai discloses a composition for an acoustic wave probe comprising a polysiloxane having a vinyl group, a polysiloxane having at least two Si-H groups in the molecular chain thereof, as recited in component (B) of claim 1, and silica particles, as recited in component (D) of claim 1. In paragraphs 30 and 60-61, Nakai discloses that the polysiloxane having a vinyl group can further comprise a phenyl group, meeting the limitations of the polysiloxane comprising a vinyl group and a phenyl group of component (A) of claim 1. In paragraph 48 Nakai discloses that the polysiloxanes are present in the amounts recited in claim 3. 
In paragraphs 127-128 Nakai discloses that the silica is preferably surface treated with a silane coupling agent, meeting the limitations of claims 6-7. In paragraph 131 Nakai discloses that silica particles treated with a trimethylsilylation agent are preferred, meeting the limitations of claim 8. In paragraph 64 Nakai discloses that the mass average molecular weight of the polysiloxane having a vinyl group is more preferably 30,000 to 150,000, within the range recited in claim 11, and still more preferably from 45,000 to 120,000, within the range recited in claim 12. In paragraph 87 Nakai discloses that the polysiloxane having at least two Si-H groups in the molecular chain preferably has a phenyl group, as recited in claim 13. In paragraphs 141-143 Nakai discloses that the composition can comprise a platinum catalyst, and in paragraph 148 discloses that the catalyst is present in amounts overlapping or within the range recited in claim 14. 

An English-language equivalent of Nagai, U.S. PG Pub. No. 2017/0252465, is used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraphs 18-20, 22, and 43-149 Nagai discloses a composition for an acoustic wave probe comprising the same polysiloxane mixture disclosed by Nakai, and a surface-modified inorganic oxide which can be titanium oxide, as recited in component (C) of claim 1, wherein the inorganic oxide can be surface-modified with a silicon compound in the same manner as the silica of Nakai, meeting the limitations of claim 5. In paragraph 115, Nagai discloses that the inclusion of the inorganic compound improves the acoustic impedance, hardness, and mechanical strength of the silicone resin, the same advantages taught for silica in paragraphs 119-120 of Nakai. Case law holds that “It is prima facie obvious to combine In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to include the titanium oxide of Nagai in combination with the silica in the composition of Nakai, since they are taught by the prior art to be useful for the same purpose. Claims 1, 3, 5-8, and 11-21 are therefore rendered obvious by Nakai and Nagai. Additionally, since Nakai discloses in paragraph 26 that the silica is present in an amount of 0.1 to 30 parts by mass per 100 parts by mass of the polysiloxane mixture, and Nagai discloses that the inorganic compound particles are present in an amount of 10 to 60 parts by mass per 100 parts by mass of the polysiloxane mixture, it would have been obvious to one of ordinary skill in the art to prepare the composition of Nakai and Nagai to have a total concentration of silica and titanium dioxide consistent with the ranges taught in both references, for example 10 to 30 parts by mass per 100 parts by mass of the polysiloxane mixture, within the range recited in claim 2. Claim 2 is therefore also rendered obvious by Nakai and Nagai. 

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (WO 2017/130890 A1, “Nakai ‘890”) in view of Nagai.
An English-language equivalent of Nakai ‘890, U.S. PG Pub. No. 2018/0344287, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraph 17 Nakai ‘890 
In paragraphs 133-151 Nakai ‘890 discloses that the silica is preferably surface treated with a silane coupling agent or a silicone compound, meeting the limitations of claims 6-7. In paragraphs 141-142 Nakai ‘890 discloses that the silica particles can be treated with a trimethylsilylation agent, meeting the limitations of claim 8. In paragraph 153 Nakai ‘890 discloses that the methanol hydrophobicity of the silica is preferably 40 to 80%, as recited in claim 9. In paragraph 156 Nakai ‘890 discloses that the silica particles preferably have a Wardell’s sphericity of 0.9 to 1, which is defined in paragraph 288 of Nakai ‘890 as representing a true sphere, as recited in claim 10. In paragraph 66 Nakai ‘890 discloses that the mass average molecular weight of the polysiloxane having a vinyl group is more preferably 40,000 to 150,000, within the range recited in claim 11, and still more preferably from 45,000 to 120,000, within the range recited in claim 12. In paragraphs 95-100 and 108 Nakai ‘890 discloses that the polysiloxane having at least two Si-H groups in the molecular chain can contain a phenyl group, as recited in claim 13. In paragraphs 169-172 Nakai ‘890 discloses that the composition can comprise a 
In paragraph 173 Nakai ‘890 discloses that the platinum catalyst catalyzes the cross-linking of the two polysiloxanes due to hydrosilylation, leading to the formation of a silicone resin, meeting the limitations of the silicone resin obtained by vulcanization recited in claim 15. In paragraph 213 and Figure 1 Nakai ‘890 discloses the acoustic wave probe, and in paragraphs 226 and 230 discloses that the composition of Nakai ‘890 can be used as the acoustic matching layer and/or acoustic lens of the acoustic wave probe, as recited in claims 16-17. In paragraphs 41, 210, and 235-238 Nakai ‘890 discloses that the acoustic wave probe can further comprise capacitive micromachined ultrasonic transducers (cMUT) as an ultrasonic transducer array, as recited in claim 17. In paragraphs 14, 215, and 240-248 Nakai ‘890 discloses the various apparatuses recited in claims 17-21. The difference between Nakai ‘890 and the currently presented claims is that Nakai ‘890 does not disclose the further inclusion of titanium oxide in the silicone composition.
An English-language equivalent of Nagai, U.S. PG Pub. No. 2017/0252465, is used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. In paragraphs 18-20, 22, and 43-149 Nagai discloses a composition for an acoustic wave probe comprising the same polysiloxane mixture disclosed by Nakai ‘890, and a surface-modified inorganic oxide which can be titanium oxide, as recited in component (C) of claim 1, wherein the inorganic oxide can be surface-modified with a silicon compound in the same manner as the silica of Nakai ‘890, meeting the limitations of claim 5. In paragraph 115, Nagai discloses that the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to include the titanium oxide of Nagai in combination with the silica in the composition of Nakai ‘890, since they are taught by the prior art to be useful for the same purpose. Claims 1, 3, and 5-21 are therefore rendered obvious by Nakai ‘890 and Nagai. Additionally, since Nakai ‘890 discloses in paragraph 18 that the silica is present in an amount of 25 to 70 parts by mass per 100 parts by mass of the polysiloxane mixture, and Nagai discloses that the inorganic compound particles are present in an amount of 10 to 60 parts by mass per 100 parts by mass of the polysiloxane mixture, it would have been obvious to one of ordinary skill in the art to prepare the composition of Nakai ‘890 and Nagai to have a total concentration of silica and titanium dioxide consistent with the ranges taught in both references, for example 25 to 60 parts by mass per 100 parts by mass of the polysiloxane mixture, within the range recited in claim 2. Claim 2 is therefore also rendered obvious by Nakai ‘890 and Nagai. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 requires the titanium oxide particle to have an average primary particle diameter of 100 to 300 nm. Nagai, cited in the above rejections, discloses in paragraphs 114-117 inorganic compound particles which can be titanium oxide, but the inorganic compound particles have an average primary particle diameter of less than 25 nm, well outside the claimed range. Since Nagai teaches in paragraphs 115-117 that the small particle size is associated with advantageous properties, one of ordinary skill in the art would not have been motivated to modify Nagai to use titanium oxide particles having an average primary particle diameter of 100 to 300 nm. The prior art does not provide motivation to include titanium oxide particles having the claimed particle diameter in the compositions of Nakai or Nakai ‘890.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771